Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-13-01065-CV

                                           Lisa Kaye Newton

                                                   v.

               SCI Texas Funeral Services, Inc. d/b/a Forest Park East Funeral Home

             NO. 2011-05614 IN THE 281ST DISTRICT COURT OF HARRIS COUNTY



   TYPE OF FEE             CHARGES             PAID/DUE               STATUS                 PAID BY
     MT FEE                  $15.00           04/01/2015               E-PAID                   ANT
     MT FEE                  $10.00           06/10/2014               E-PAID                   APE
     MT FEE                  $10.00           05/09/2014               E-PAID                   APE
     MT FEE                  $10.00           03/27/2014               E-PAID                   ANT
     MT FEE                  $10.00           02/28/2014               E-PAID                   ANT
   CLK RECORD                $164.00          01/30/2014                PAID                    ANT
STATEWIDE EFILING            $20.00           12/17/2013                PAID                    ANT
      FILING                 $175.00          12/17/2013                PAID                    ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $414.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.
IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this July 13, 2015.